Citation Nr: 0900479	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee osteoarthritis with meniscal 
tear, status post meniscectomy.

2.  Entitlement to an initial compensable disability 
evaluation for left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2007.  This matter was 
originally on appeal from November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  During the appeal period, the veteran's left knee 
osteoarthritis with meniscal tear has, at its worst, been 
manifested by x-ray evidence of arthritis, flexion limited to 
90 degrees with repetitive use, normal extension, mild 
laxity, no recurrent subluxation, and no ankylosis.

2.  Prior to April 24, 2008, the veteran's left shoulder 
impingement syndrome was not manifested by ankylosis, 
limitation of arm motion at shoulder level, dislocation, 
nonunion or malunion of the humerus, clavicle or scapula.  

3.  Since April 25, 2008, the veteran's left shoulder 
impingement syndrome has been manifested by motion limited to 
approximately midway between side and shoulder level, but it 
is not limited to 25 degrees from the side nor is there 
ankylosis, fibrous union of the humerus, nonunion (false 
flail joint) of the humerus, or loss of head of (flail 
shoulder) the humerus.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
left knee meniscal tear, status post meniscectomy, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2008).

2. The criteria for a separate 10 percent evaluation, but not 
higher, for osteoarthritis of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5010 (2008).

3.  Prior to April 25, 2008, the criteria for an initial 
compensable evaluation for left shoulder impingement syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200 to 5203 (2008).
  
3.  Effective April 25, 2008, the criteria for an evaluation 
of 20 percent, but not higher, for left shoulder impingement 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200 to 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2007 Remand, the Appeals 
Management Center (AMC) afforded the veteran a VA examination 
to assess the severity of his left shoulder and left knee 
disabilities, readjudicated the veteran's claim under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
June 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
July 2005 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2007 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The July 2007 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2008.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 2003 and 
April 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for left knee osteoarthritis with meniscal tear and left 
shoulder impingement syndrome.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

a.	Left Knee

The veteran's service-connected left knee disability has been 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 refers 
to rating other impairment of the knee and provides a 10 
percent evaluation for knee impairment with slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
for moderate recurrent subluxation or lateral instability, 
and a 30 percent evaluation for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

At the VA examination in October 2003, the veteran reported 
pain, weakness, stiffness, occasional swelling, occasional 
locking, and occasional giving away.  Physical examination 
revealed a scar over the anterior aspect of the patella with 
portal scars noted superior to the incision.  The veteran had 
good quad tone and no effusions.  The veteran was able to 
flex to 110 degrees and extend to zero degrees without pain.  
The veteran had a negative anterior drawer sign, a negative 
Lachmann, and a negative pivot test.  Deep tendon reflexes 
were noted to be intact.  X-rays showed mild narrowing of the 
medial femorotibial joint with mild osteophytic change.  The 
examiner diagnosed left knee osteoarthritis with meniscal 
tear, status post meniscectomy times two.

Private medical records indicate that the veteran presented 
in May 2004 with left knee pain.  Physical examination 
revealed mild laxity.  Assessment was left knee pain, 
degenerative joint disease, instability, history of ACL 
disease.  MRI of the left knee done in May 2004 revealed 
chronic-appearing changes of the anterior cruciate ligament 
suggesting a chronic anterior cruciate ligament tear and 
subtle increased signal along the posterior and inferior 
surface of the medial meniscus raising the possibility of a 
small medial meniscal tear.  There was a joint effusion 
present.  X-rays showed degenerative changes.

VA treatment records from July 2004 showed that the veteran 
presented with complaints of recurrent effusions.  X-rays 
done on July 1, 2004, showed mild degenerative and 
osteoarthritic changes involving both knees, left greater 
than right.  On examination on July 21, 2004, there was no 
swelling and there was no indication of instability.  The 
orthopedic surgeon, Dr. O.L.H. noted that the veteran had a 
negative Lachmann test and that his MRI had reportedly said 
that his left anterior cruciate ligament was questionable 
integrity but the veteran felt intact on physical 
examination.  Dr. O.L.H. also noted that there had also been 
a questionable posterior horn medial meniscus problem but 
there was not a definite tear noted on MRI and that 
radiographically, the veteran had mild osteoarthritis.    

At the VA examination conducted in April 2008, the veteran 
reported being able to stand for 15 to 30 minutes and walk 
more than 1/4 mile but less than one mile.  The veteran 
reported giving way, pain, stiffness, weakness, locking 
episodes one to three times a month, moderate flare ups every 
one to two months lasting from three to seven days.  The 
veteran demonstrated flexion to 120 degrees with pain at 90 
degrees.  The examiner noted additional limitation of motion 
on repetitive use was to 90 degrees.  Extension was to zero 
degrees.  There was no ankylosis, no crepitation, grinding, 
instability, patellar or meniscus abnormality.  There was 
also a well-healed scar on anterior knee x 4 centimeters 
which was noted to be non-tender.  X-rays done revealed 
osteoarthritis in all knee compartments.   

As noted above, the veteran's service-connected left knee 
disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for other impairment of the knee.  A 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability. Except for the finding of "mild 
laxity" in May 2004, the record is absent current objective 
findings of subluxation or instability.

The Board also acknowledges the August 2007 statement from 
the veteran's spouse.  She stated that she has witnessed the 
veteran's knee locking up, swelling, and giving out causing 
him to fall.

Although the veteran has reported that he has "giving way," 
episodes, both VA examinations reported no objective findings 
of instability.  Thus, the evidence does not indicate that 
the veteran's left knee disability results in moderate 
instability. Consequently, a rating in excess of 10 percent 
pursuant to Diagnostic Code 5257 is not warranted.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.

At no time during the appeal period has the veteran 
demonstrated flexion limited to 45 degrees or extension 
limited to 10 degrees.  Thus, a separate compensable rating 
is not warranted under either Diagnostic Code 5260 or 5261.  
However, although range of motion findings do not support a 
separate compensable evaluation under Diagnostic Codes 5260 
and 5261, Diagnostic Code 5003 provides that when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  In application of Diagnostic 
Code 5003, the Court has held in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint . . . caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 38 
C.F.R. § 4.59.

X-rays of the left knee dated in October 2003,  May 2004, and 
April 2008 reported arthritic changes.  In light of the 
findings of arthritis of the left knee, and the objective 
findings that the left knee is affected by some limitation of 
motion, albeit noncompensable under the rating criteria for 
the knee, a separate 10 percent disability rating is 
warranted for under Diagnostic Code 5010-5003.

With the findings of arthritis and some limitation of motion, 
functional loss must be considered.  However, even taking 
into account the notations of left knee pain, the Board finds 
that, when the ranges of motion in the left knee are 
considered together with the evidence of functional loss due 
to left knee pathology, the evidence is insufficient to show 
that the loss of motion in the left knee more nearly 
approximates the criteria for a 20 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's left knee 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, clearly not present 
in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present service-
connected left knee disability suggests that he has 
sufficient symptoms so as to warrant a combined evaluation of 
20 percent, but no higher.

b.	Left Shoulder

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203. A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran's left shoulder is considered the minor 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent disabling.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 30 
percent rating.  Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 40 percent rating.

Limitation of motion of the minor shoulder to shoulder level 
warrants a 20 percent evaluation. Motion to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Finally, motion no more than 25 degrees from the side 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is granted when there is 
malunion, with moderate or marked deformity. Also under 
Diagnostic Code 5202, for recurrent dislocations of the minor 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level and when there are frequent episodes 
and guarding of all arm movements.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is granted for nonunion (false flail joint) of the 
minor arm; and a 70 percent rating is granted for loss of 
head of (flail shoulder) the minor arm.

Diagnostic Code 5203 provides that in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint. 

At the October 2003 VA examination, the veteran complained of 
left shoulder pain occurring once every three months and 
lasting several hours at a time.  The veteran denied any 
giving away, instability, locking, heat, redness, swelling, 
stiffness, or weakness in his left shoulder.  Physical 
examination of the left shoulder revealed no gross 
abnormalities.  There was no tenderness upon palpation of the 
lateral bursa or anterior posterior shoulder joint.  The 
veteran was able to forward flex to 180 degrees without pain.  
He was able to abduct to 180 degrees without pain.  Muscle 
strength was 5/5.  Sensation was intact throughout the left 
upper extremities.  He had 2+ radial pulses.  X-rays showed 
negative left shoulder.  The examiner diagnosed left shoulder 
impingement syndrome.

Private medical records indicate that the veteran presented 
in May 2004 with left shoulder pain.  The veteran reported 
loss of range of motion and an inability to lift over his 
head.  MRI of the left shoulder done in June 2004 revealed 
findings suggestive of tendinosis involving the supraspinatus 
tendon and/or possibly a small partial tear.  Otherwise it 
was an unremarkable MRI of the left shoulder.  

At the VA examination conducted in April 2008, the veteran 
reported pain, stiffness, and weakness.  The veteran 
demonstrated flexion to 110 degrees with pain at 70 degrees.  
The examiner noted additional limitation of motion on 
repetitive use was to 70 degrees.  Abduction was to 110 
degrees with pain at 60 degrees.  The examiner noted 
additional limitation of motion on repetitive use was to 60 
degrees.  External rotation was to 70 degrees and internal 
rotation was to 90 degrees.  X-rays done revealed normal 
shoulder.   

The Board also acknowledges the August 2007 statement from 
the veteran's spouse.  She stated that the veteran often had 
difficulty doing simple things like applying deodorant and 
washing his right arm pit.

The Board has considered whether prior to April 25, 2008, a 
compensable rating is warranted under any of the diagnostic 
codes for evaluating shoulder and arm disability.  However, 
there is no evidence of ankylosis in the shoulder to support 
the application of Diagnostic Code 5200, no evidence of 
limitation of arm motion at shoulder level to support the 
application of Diagnostic Code 5201, no evidence of a current 
scapulohumeral dislocation or other humeral abnormality to 
support the application of Diagnostic Code 5202, and no 
evidence of dislocation, nonunion or malunion of the humerus, 
clavicle or scapula to support a compensable evaluation under 
Diagnostic Code 5203.  

With respect the veteran's left shoulder disability since 
April 25, 2008, when taking into account when the veteran 
began to experience pain, and the additional loss of motion 
due to repetitive use, the April 2998 VA examination showed 
that the veteran did not have motion above shoulder level.  
Therefore, when taking in consideration the veteran's 
complaints of pain, stiffness, and weakness, the Board finds 
that the veteran's disability the April 25, 2008 VA 
examination, warrants a 20 percent rating.  See 38 C.F.R. §§ 
4.40 and 4.45; see also Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that the evidence does not indicate that the limitation 
of motion more nearly approximates to limitation to 25 
degrees from the side.  Therefore, a rating in excess of 20 
percent is not warranted.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's service-connected left 
shoulder disability suggests that he has sufficient symptoms 
so as to warrant a 20 percent rating, but no higher, since 
April 25, 2008.


c.	Extraschedular Rating

The Board notes that there is no evidence of record that 
either the veteran's left shoulder or left knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his left knee or left shoulder disability.  Hence 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extraschedular evaluation. 


ORDER

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee meniscal tear, status post 
meniscectomy is denied.

2.  Entitlement to a separate 10 percent disability 
evaluation, but not higher, for osteoarthritis of the left 
knee is granted subject to the law and regulations governing 
the payment of monetary benefits.

3.  Entitlement to an initial compensable disability 
evaluation, prior to April 25, 2008, for left shoulder 
impingement syndrome is denied.
  
4.  Entitlement to an evaluation of 20 percent, but not 
higher, effective April 25, 


2008, for left shoulder impingement syndrome is granted 
subject to the law and regulations governing the payment of 
monetary benefits.
 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


